Order reversed upon the law and matter remitted to Onondaga County Court for further proceedings not inconsistent with the memorandum. Memorandum: Defendant attacks his sentence as a second felony offender on the ground that such sentence was based in part on a Florida conviction for an offense which would not have constituted a felony if committed in New York as required by section 1941 of the Penal Law. The Florida statute under which he was convicted provided for two separate alternative fact situations, either of which would violate that statute, but only one of which would constitute a felony if committed in New York. The rule set down in People v. Love (305 N. Y. 722) is applicable and under that rule the court may look to the foreign information or indictment to determine the material and operative facts of the foreign statute. Upon a determination of such facts, the court may then compare them to the applicable New York statute to find whether the offense would constitute a felony if committed here. In this present case the Trial Judge looked only to the judgment of conviction. Recourse should have been had to the information or indictment. All concur. (Appeal from an order of Onondaga County Court denying petitioner’s application for a writ of error coram nobis.) Present -—• MeCurn, P. J., Kimball, Williams, Bastow and Halpern, JJ.